Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments received on 4/20/2022 are considered and are respectfully addressed as follows:
Regarding the prior art rejection and subsequent telephonic interview, Applicant agreed to reach out to inventor to clarify language of claim 1 to overcome the prior art rejection. Claim 1 has since been amended and as such a new basis of rejection has been considered.
Regarding claims 17-20, corrections have been made and the proper prior art has been assigned to each claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sivagnanam (20200213344) as applied to claim 1 above, and further in view of Fedko (9338137).
With regard to claim 1,
Sivagnanam does discloses:
determining a security mode of a Wi-Fi network with which the user device is connected (Sivagnanam discloses the system determining that the port used to access the network, which can be wireless, and the Internet is open in Paragraph 57 and further in view of Paragraph 31);
determining a type of communication security protocol for a website that a web browser of the user device is attempting to access over the Wi-Fi network (Sivagnanam discloses the system determining whether the HTTP or HTTPS protocol is being used by the device when it is communicating with the Internet in Paragraph 57);
and in response to determining that the security mode is an open mode and that the communication security protocol type is unsecured, performing a mitigation action (Sivagnanam discloses the system recommending or performing corrective actions once it has determined that insecure protocols and ports are being used by the system the in Paragraph 64 and further in view of Paragraph 26).
Sivagnanam does not discloses:
determining a type of communication security protocol for a website that a web browser of the user device is attempting to access over the Wi-Fi network;
However, in an analogous art, Fedko teaches:
determining a type of communication security protocol for a website that a web browser of the user device is attempting to access over the Wi-Fi network (Fedko discloses HTTP being an inherently unsafe protocol when accessing websites through a web browser in Column 11, lines 10-14);
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Sivagnanam by incorporating a means of identifying the communication protocol of a network used to access the Internet and identifying whether it is secure and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to enhance the security of the system by allowing the system to identify when weaker protocols are being used instead of stronger, more secure protocols are available.
With regard to claim 11,
Sivagnanam does discloses:
determining a security mode of a Wi-Fi network with which the user device is connected (Sivagnanam discloses the system determining that the port used to access the network, which can be wireless, and the Internet is open in Paragraph 57 and further in view of Paragrpah 31);
determining a type of communication security protocol for a website that a web browser of the user device is attempting to access over the Wi-Fi network (Sivagnanam discloses the system determining whether the HTTP or HTTPS protocol is being used by the device when it is communicating with the Internet in Paragraph 57);
and in response to determining that the security mode is an open mode and that the communication security protocol type is unsecured, performing a mitigation action (Sivagnanam discloses the system recommending or performing corrective actions once it has determined that insecure protocols and ports are being used by the system the in Paragraph 64 and further in view of Paragraph 26).
Sivagnanam does not discloses:
determining a type of communication security protocol for a website that a web browser of the user device is attempting to access over the Wi-Fi network;
However, in an analogous art, Fedko teaches:
determining a type of communication security protocol for a website that a web browser of the user device is attempting to access over the Wi-Fi network (Fedko discloses HTTP being an inherently unsafe protocol when accessing websites through a web browser in Column 11, lines 10-14);
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Sivagnanam by incorporating a means of identifying the communication protocol of a network used to access the Internet and identifying whether it is secure and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to enhance the security of the system by allowing the system to identify when weaker protocols are being used instead of stronger, more secure protocols are available.
Claim 2, 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sivagnanam (20200213344) and Fedko (9338137) as applied to claim 1 above, and further in view of Baron (20180152976).
With regard to claim 2, 
Sivagnanam and Fedko does not disclose:
determining a security mode of a Wi-Fi network with which the user device is connected comprises: utilizing an operating system-level application programming interface (API) to determine the security mode of the Wi-Fi network with which the user device is connected. 
However, in an analogous art, Baron teaches:
determining a security mode of a Wi-Fi network with which the user device is connected comprises: utilizing an operating system-level application programming interface (API) to determine the security mode of the Wi-Fi network with which the user device is connected (Baron discloses an API that is used to determine the security of the sink node/network a device is connected to in Paragraph 043, lines 5-9).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Sivagnanam by incorporating API that could determine the security of the network a device is connected to and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to enhance the connectivity of applications in the system.
With regard to claim 4, 
Sivagnanam and Fedko does not disclose:
wherein said determining a security mode of a Wi-Fi network with which the user device is connected comprises: determining a setting of the Wi-Fi network or a device thereof.
However, in an analogous art, Baron teaches:
wherein said determining a security mode of a Wi-Fi network with which the user device is connected comprises: determining a setting of the Wi-Fi network or a device thereof (Baron discloses the system determining the configuration data of a device in Paragraph 119, lines 20-23 and further in view of Paragraph 003, lines 3-4, “The source and sink nodes can be implemented as computing devices”).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Sivagnanam by incorporating a means of determining the settings of devices and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to enhance the security of the overall system by incorporating the device’s own settings into the system’s risk calculations to provide more accurate risk assessments.
With regard to claim 12, 
Sivagnanam and Fedko does not disclose:
determining a security mode of a Wi-Fi network with which the user device is connected comprises: utilizing an operating system-level application programming interface (API) to determine the security mode of the Wi-Fi network with which the user device is connected. 
or determine a setting of the Wi-Fi network or a device thereof.
However, in an analogous art, Baron teaches:
determining a security mode of a Wi-Fi network with which the user device is connected comprises: utilizing an operating system-level application programming interface (API) to determine the security mode of the Wi-Fi network with which the user device is connected (Baron discloses an API that is used to determine the security of the sink node/network a device is connected to in Paragraph 043, lines 5-9).
or determine a setting of the Wi-Fi network or a device thereof (Baron discloses the system determining the configuration data of a device in Paragraph 119, lines 20-23 and further in view of Paragraph 003, lines 3-4, “The source and sink nodes can be implemented as computing devices”).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Sivagnanam by incorporating API that could determine the security of the network a device is connected to and by incorporating a means of determining the settings of devices and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to enhance the connectivity of applications in the system and to enhance the security of the overall system by incorporating the device’s own settings into the system’s risk calculations to provide more accurate risk assessments.
Claim 3, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sivagnanam (20200213344) and Fedko (9338137) as applied to claim 1 above, and further in view of Shavell (10148688).
With regard to claim 3, 
Sivagnanam and Fedko does not disclose:
wherein said determining a security mode of a Wi-Fi network with which the user device is connected comprises: performing hop counting.
However, in an analogous art, Shavell teaches:
wherein said determining a security mode of a Wi-Fi network with which the user device is connected comprises: performing hop counting (Shavell discloses determining the hop count in Column 1, lines 46-47).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Sivagnanam by incorporating hop counting into the system and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to determine the distance between the device and the network that the device is attempting to access.
With regard to claim 5, 
Sivagnanam and Fedko does not disclose:
wherein said performing a mitigation action comprises: generating a visual warning indication in a graphical user interface for the web browser.
However, in an analogous art, Shavell teaches:
wherein said performing a mitigation action comprises: generating a visual warning indication in a graphical user interface for the web browser (Shavell discloses a visual warning appearing in the browser being utilized in Column 10, lines 21-22 and further in view of Column 10, lines 33-34).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Sivagnanam by incorporating a visual warning into web browser being utilized the system and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to warn users attempting to access a website about the potential dangers of the website.
With regard to claim 13, 
Sivagnanam and Fedko does not disclose:
wherein said performing a mitigation action comprises: generating a visual warning indication in a graphical user interface for the web browser.
However, in an analogous art, Shavell teaches:
wherein said performing a mitigation action comprises: generating a visual warning indication in a graphical user interface for the web browser (Shavell discloses a visual warning appearing in the browser being utilized in Column 10, lines 21-22 and further in view of Column 10, lines 33-34).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Sivagnanam by incorporating a visual warning into web browser being utilized the system and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to warn users attempting to access a website about the potential dangers of the website.
Claim 6, 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sivagnanam (20200213344) and Fedko (9338137) as applied to claim 1 above, and further in view of Khan (“Towards vulnerability prevention model for web browser using interceptor approach”).
With regard to claim 6, 
Sivagnanam and Fedko does not disclose:
determining that the user device is attempting to transmit sensitive information across the open Wi-Fi network;
generating an alert to notify a user that transmission of sensitive information is in progress;
enabling the user to select at least one of allowing the transmission, denying the transmission, or rescheduling the transmission;
and record data relating to any allowed transmission.
However, in an analogous art, Khan teaches:
determining that the user device is attempting to transmit sensitive information across the open Wi-Fi network; (Khan discloses an intercepting program that can determine when a device is attempting to transmit data across the network on Page 2: “In this approach the generated request from the browser is intercepted by interceptor which performs the scanning of the website on the server to get all the URL’s of the possible web pages of that website. The web pages are the divided into two categories: the form based web page and non-form based web page. Special designed payload will be injected into the input field of the form based web pages and changes in the values of the parameters will be noted.”)
generating an alert to notify a user that transmission of sensitive information is in progress; (Khan discloses an intercepting program that can alert the user of data transmissions that are in progress on Page 2 and 3, see citation above as well as: “The address of the suspicious page will be maintained by the interceptor. The list of address of all non-suspicious pages of the website will also be mentioned in separated file by interceptor.”)
enabling the user to select at least one of allowing the transmission, denying the transmission, or rescheduling the transmission; (Khan discloses an intercepting program that allows for the blocking of transmissions on Page 3: “Many approach for prevention and detection of XSS attacks has been proposed. These techniques have been either implemented on client side location or server side location”)
and record data relating to any allowed transmission (Khan discloses an intercepting program that will maintain data related to transmissions on Page 2).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Sivagnanam by incorporating a means of intercepting data transmissions into the system and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to prevent data from being leaked by or exposed to malicious entities.
With regard to claim 10, 
Sivagnanam and Fedko does not disclose:
wherein said performing a mitigation action comprises: disallowing execution of any script or resource accessed at the website.
However, in an analogous art, Khan teaches:
wherein said performing a mitigation action comprises: disallowing execution of any script or resource accessed at the website (Khan discloses a means of preventing scripts from being executed while accessing a website on Pages 3-4).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Sivagnanam by incorporating a means of preventing malicious scripts from being executed in the web browser into the system and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to prevent threats from executing cross-site scripting attacks on the user.
With regard to claim 16, 
Sivagnanam and Fedko does not disclose:
wherein said performing a mitigation action comprises: disallowing execution of any script or resource accessed at the website.
However, in an analogous art, Khan teaches:
wherein said performing a mitigation action comprises: disallowing execution of any script or resource accessed at the website (Khan discloses a means of preventing scripts from being executed while accessing a website on Pages 3-4).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Sivagnanam by incorporating a means of preventing malicious scripts from being executed in the web browser into the system and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to prevent threats from executing cross-site scripting attacks on the user.
With regard to Claim 17,
Sivagnanam does disclose:
determining a security mode of a Wi-Fi network with which the user device is connected (Sivagnanam discloses the system determining that the port used to access the network, which can be wireless, and the Internet is open in Paragraph 57 and further in view of Paragraph 31);
Sivagnanam and Fedko do not disclose:
detecting that an application is attempting to transmit sensitive information over the Wi-Fi network;
and in response to determining that the security mode is an open mode and detecting that the application is attempting to transmit sensitive information over the open Wi-Fi network, preventing the transmission of the sensitive information.
However, in an analogous art, Khan teaches:
detecting that an application is attempting to transmit sensitive information over the Wi-Fi network (Khan discloses an intercepting program that can determine when a device is attempting to transmit data across the network on Page 2: “In this approach the generated request from the browser is intercepted by interceptor which performs the scanning of the website on the server to get all the URL’s of the possible web pages of that website. The web pages are the divided into two categories: the form based web page and non-form based web page. Special designed payload will be injected into the input field of the form based web pages and changes in the values of the parameters will be noted.”)
and in response to determining that the security mode is an open mode and detecting that the application is attempting to transmit sensitive information over the open Wi-Fi network, preventing the transmission of the sensitive information (Khan discloses an intercepting program that can determine when a device is attempting to transmit data across an open network and halt its transmission in Page 2 and further in view of Page 3).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Sivagnanam by incorporating a means of intercepting data transmissions into the system and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to enhance security by preventing data from being leaked by or exposed to malicious entities.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sivagnanam (20200213344), Fedko (9338137), and Khan (“Towards vulnerability prevention model for web browser using interceptor approach”) as applied to claim 1 above, and further in view of Baron (20180152976).
With regard to Claim 18,
Sivagnanam, Fedko, and Khan does not teach:
wherein said determining a security mode of a Wi-Fi network with which the user device is connected comprises at least one of: utilizing an operating system-level API to determine the security mode of a Wi-Fi network with which the user device is connected;
or determining a setting of the Wi-Fi network or a device thereof.
However, in an analogous art, Baron teaches: 
determining a security mode of a Wi-Fi network with which the user device is connected comprises: utilizing an operating system-level application programming interface (API) to determine the security mode of the Wi-Fi network with which the user device is connected (Baron discloses an API that is used to determine the security of the sink node/network a device is connected to in Paragraph 043, lines 5-9).
or determine a setting of the Wi-Fi network or a device thereof (Baron discloses the system determining the configuration data of a device in Paragraph 119, lines 20-23 and further in view of Paragraph 003, lines 3-4, “The source and sink nodes can be implemented as computing devices”).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Sivagnanam by incorporating API that could determine the security of the network a device is connected to and by incorporating a means of determining the settings of devices and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to enhance the connectivity of applications in the system and to enhance the security of the overall system by incorporating the device’s own settings into the system’s risk calculations to provide more accurate risk assessments.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sivagnanam (20200213344), Fedko (9338137), and Khan (“Towards vulnerability prevention model for web browser using interceptor approach”) as applied to claim 1 above, and further in view of Bansal (20190081981).
With regard to Claim 19
Sivagnanam, Fedko, and Khan does not teach:
wherein said detecting that an application is attempting to transmit sensitive information is performed by an operating system of the user device 
However, in an analogous art, Bansal teaches: 
wherein said detecting that an application is attempting to transmit sensitive information is performed by an operating system of the user device (Bansal teaches the operating system for a device being used as a part of the architecture used to determine that sensitive information is being transmitted in Paragraph 033, lines 13-15).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Sivagnanam by incorporating a means for the device to detect the sensitive transmission of data through its operation system and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to enhance the security of the device by allowing the device to detect the transmission of sensitive data that is occurring through the device.
With regard to Claim 20
Sivagnanam, Fedko, and Khan does not teach:
wherein said detecting that an application is attempting to transmit sensitive information is performed by the application 
However, in an analogous art, Bansal teaches: 
wherein said detecting that an application is attempting to transmit sensitive information is performed by the application (Bansal teaches an application being used as a part of the architecture used to determine that sensitive information is being transmitted in Paragraph 033, lines 19-20).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Sivagnanam by incorporating a means for an application on a device to detect the sensitive transmission of data through the application and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to enhance the security of the device by allowing the application sending data to detect when sensitive data is being transmitted through it.
Claim 7, 8, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sivagnanam (20200213344) and Fedko (9338137) as applied to claim 1 above, and further in view of Singh (“How to Detect Browser Window is Active or not - JavaScript”).
With regard to claim 7, 
Sivagnanam and Fedko does not disclose:
wherein said performing a mitigation action comprises: determining that an open tab of the web browser that is connected to the website has been unused for a predetermined amount of time;
and halting execution of at least one of a script or a resource accessed at the website.
However, in an analogous art, Singh teaches:
wherein said performing a mitigation action comprises: determining that an open tab of the web browser that is connected to the website has been unused for a predetermined amount of time; (Singh discloses code that can be used by a program to detect when a browser tab has not been used after a set amount of time in Example 1)
and halting execution of at least one of a script or a resource accessed at the website (Singh discloses code that can be used by a program to halt a script’s activity on the open browser tab in Example 1).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Sivagnanam by incorporating a means of detecting user inactivity and halting any scripts running on the inactive browser and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to prevent threats from executing scripts on an inactive browser tab that is still running in the background.
With regard to claim 8, 
Sivagnanam and Fedko does not disclose:
resuming execution of the at least one of the script or the resource accessed at the website upon detecting resumed activity on the open tab.
However, in an analogous art, Singh teaches:
resuming execution of the at least one of the script or the resource accessed at the website upon detecting resumed activity on the open tab (Singh discloses code that can be used by a program to resume a script when the browser tab resumes activity in Example 1).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Sivagnanam by incorporating a means of resuming scripts that were running on a browser before it became inactive and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to allow the user to seamlessly resume their activities when they return to the open browser.
With regard to claim 9, 
Sivagnanam and Fedko does not disclose:
wherein said performing a mitigation action comprises: halting execution of at least one of a script or a resource accessed at the website in response to detecting a change of Wi-Fi network connection for the user device.
However, in an analogous art, Singh teaches:
wherein said performing a mitigation action comprises: halting execution of at least one of a script or a resource accessed at the website in response to detecting a change of Wi-Fi network connection for the user device (Singh discloses code that can be used by a program to resume a script when the browser activity changes in Example 1).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Sivagnanam by incorporating a means of preventing threats from activating scripts on websites when the user device changes networks  and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to enhance user security by preventing scripts from running whenever the user changes networks and preventing threats from exploiting gaps in otherwise secure networks.
With regard to claim 14, 
Sivagnanam and Fedko does not disclose:
wherein to perform the mitigation action, the security manager is configured to: determine that an open tab of the web browser that is connected to the website has been unused for a predetermined amount of time;
halt execution of at least one of a script or a resource accessed at the website;
and resume execution of the at least one of the script or the resource accessed at the website upon detecting resumed activity on the open tab.
However, in an analogous art, Singh teaches:
wherein to perform the mitigation action, the security manager is configured to: determine that an open tab of the web browser that is connected to the website has been unused for a predetermined amount of time; (Singh discloses code that can be used by a program to detect when a browser tab has not been used after a set amount of time in Example 1)
halt execution of at least one of a script or a resource accessed at the website; (Singh discloses code that can be used by a program to halt a script’s activity on the open browser tab in Example 1).
and resume execution of the at least one of the script or the resource accessed at the website upon detecting resumed activity on the open tab (Singh discloses code that can be used by a program to resume a script when the browser tab resumes activity in Example 1).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Sivagnanam by incorporating a means of detecting user inactivity, halting any scripts running on the inactive browser, and resuming scripts that were running on a browser before it became inactive and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to prevent threats from executing scripts on an inactive browser tab that is still running in the background and to allow the user to seamlessly resume their activities when they return to the open browser.
With regard to claim 15, 
Sivagnanam and Fedko does not disclose:
wherein to perform the mitigation action, the security manager is configured to: halt execution of at least one of a script or a resource accessed at the website in response to the network security determiner detecting a change of Wi-Fi network connection for the user device.
However, in an analogous art, Singh teaches:
wherein to perform the mitigation action, the security manager is configured to: halt execution of at least one of a script or a resource accessed at the website in response to the network security determiner detecting a change of Wi-Fi network connection for the user device (Singh discloses code that can be used by a program to resume a script when the browser activity changes in Example 1).
One of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Sivagnanam by incorporating a means of preventing threats from activating scripts on websites when the user device changes networks  and thereby gaining, predictably, the commonly understood benefits of such adaption, that is, to enhance user security by preventing scripts from running whenever the user changes networks and preventing threats from exploiting gaps in otherwise secure networks.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON H. MILLER whose telephone number is (571)272-2010. The examiner can normally be reached M-F 7:30 AM - 5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.H.M./               Examiner, Art Unit 2493                 
/CARL G COLIN/               Supervisory Patent Examiner, Art Unit 2493